IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                      )
                                          )       DIVISION ONE
                                                                                     co    3411
                      Respondent,         )                                                rn
                                                                                     rn       C3
                                          )       No. 75410-6-1                      CO    C/
                 v.                       )
                                                  PUBLISHED OPINION                          -v t11
                                          )                                                (inn
KENNETH LEE BUTLER,                       )                                                   r-
                                          )                                           0,
                      Appellant.          )
                                          )       FILED: February 20, 2018                     •-•0
                                          )

       DWYER, J. — After a stipulated bench trial, Kenneth Butler was found guilty

of one count of possession of a controlled substance. He appeals, contending

that the trial court erred by denying his motion to suppress evidence of

methamphetamine and heroin discovered in his possession upon his arrest.

       To resolve this matter, we must address whether Butler was unlawfully

seized when a police officer commanded him to stop leaving the scene near a

traffic stop, whether Butler's disregard of the police officer's show of authority

terminated the seizure, and whether Butler was unlawfully seized when, soon

thereafter, he was approached by a second police officer, accompanied by a

tracking dog, who had been looking for him.

       The state of both the briefing and the decisional law require that we

analyze Butler's interaction with the police both as one continuous law
No. 75410-6-1/2


enforcement contact with him and as two separate such contacts. We conclude

that, under either circumstance, Butler was unlawfully seized.

       Accordingly, we reverse both the trial court's order denying the

suppression motion and the judgment of guilt entered against Butler.

                                           I

       Officer David Allen was in his patrol vehicle parked on the side of a two-

lane road when he noticed a pickup truck driving erratically toward a roundabout.

Officer Allen observed the truck cross over a solid double-yellow line into

oncoming traffic and nearly cause several collisions.

       Officer Allen activated the emergency equipment on his marked police

vehicle and initiated a traffic stop of the truck. In response, the driver of the truck

pulled over to the side of the road. A few car lengths ahead of where the truck

parked, a passenger vehicle also pulled over to the side of the road and parked.

This vehicle had not been pursued by Officer Allen.

       Officer Allen spoke with the driver of the truck. The driver stated that he

was driving erratically because the passenger vehicle that had parked up ahead

had hit his truck and then driven away.

       Officer Allen began to approach the passenger vehicle and called out to its

driver to see if anyone was injured. As Officer Allen approached, he observed

that there were two other occupants in the passenger cabin, a man and a

woman. When Officer Allen was three car lengths away from the vehicle, the two

passengers emerged from the vehicle. The man began to slowly jog in the




                                         -2
No. 75410-6-1/3


opposite direction of Officer Allen. The woman followed after the man at a

walking pace.

       Officer Allen commanded the man and woman to stop. They did not

comply. The man entered a nearby forested area to his right, while the woman

continued walking down the road.

      Officer Allen did not pursue either individual. Instead, he asked the driver

of the passenger vehicle why the two may have fled, inquiring as to whether they

might have had outstanding warrants for their arrest. The driver of the passenger

car speculated,"[Y]eah, probably."

      In response, Officer Allen announced over his police radio that a man and

a woman had "fled" the scene of a traffic stop. Officer Allen's broadcast

described the man as a Caucasian male wearing a gray jacket with a red stripe.

Based on the information obtained from the car's driver, Officer Allen further

announced that there were "probable warrants" outstanding for the man and the

woman.

      Shortly thereafter, while investigating the traffic incident, Officer Allen

observed the male passenger walk out of the woods. The man noticed that his

movements were being watched by Officer Allen. The man proceeded to walk

across the two-lane road, heading away from the scene of the traffic stop.

Officer Allen updated his radio broadcast by announcing the direction in which he

saw the man walking.

       Officer Derek Oates, a K-9 officer with a tracking dog in his patrol vehicle,

was parked nearby. Officer Oates heard Officer Allen's radio broadcasts



                                          3
No. 75410-6-1/4


regarding a fleeing suspect with a "probable warrant" and drove to Officer Allen's

location. At the scene of the traffic stop, he spoke with Officer Allen and they

agreed that, in lieu of deploying the tracking dog, Officer Oates would drive

around looking for the "suspect."

        While driving his patrol vehicle in the nearby area, Officer Oates observed

a man who matched the description given by Officer Allen standing on the porch

of a house, about to knock on an entry door.

        Officer Oates parked his vehicle in front of the house. He exited his patrol

vehicle and yelled out to the man, 11-1]ey, come talk to me, buddy." The man

complied, leaving the porch and approaching Officer Oates. Officer Oates asked

the man for identification, which he provided. The man was Kenneth Butler.

        Around this time, Officer Christopher Farley and another police officer

arrived to assist Officer Oates. They parked their patrol vehicles in front of the

home.

        Officer Oates provided Butler's identifying information to police dispatch.

The dispatcher advised Officer Oates that Butler had an outstanding arrest

warrant. However, because Officer Oates had a police dog in his patrol vehicle's

passenger cabin, he could not transport Butler from the scene.

        Consequently, Officer Farley arrested Butler on the outstanding warrant.

In a search of Butler's clothing following his arrest, Officer Farley discovered a

syringe along with substances that were later determined to be

methamphetamine and heroin.




                                          4
No. 75410-6-1/5


       Butler was charged with one count of unlawful possession of a controlled

substance.

       At a subsequent suppression hearing, Butler moved to exclude all

evidence obtained after his arrest, arguing that he had been unlawfully seized

during his encounter with the police. The trial court denied Butler's motion. The

trial court concluded that Butler was unlawfully seized when Officer Allen

commanded him to stop but that the unlawful seizure had ended when Butler left

the scene and was no longer in the presence of a law enforcement officer. The

trial court further concluded that Officer Oates's interaction with Butler was a

second, independent police contact and that Officer Oates's exchange with

Butler, prior to the confirmation of the arrest warrant, was a social contact, rather

than a seizure.

       Butler agreed to a bench trial on stipulated evidence. He was found guilty

as charged.

                                          II

       Butler contends that the trial court erred by denying his motion to suppress

the evidence obtained after his arrest because the search of his person following

his arrest was the result of an unlawful seizure. The trial court erred, Butler

avers, because he was either unlawfully seized by Officer Allen when he was told

to stop leaving the scene near the traffic stop (and remained seized thereafter) or

was unlawfully seized by Officer Oates when he was commanded to leave the

porch and approach Oates's police vehicle.




                                          5
No. 75410-6-1/6


                                                 A

        To resolve these claims, we must determine whether Butler was seized,

when he was seized, and whether the seizure was lawful. "Whether police have

seized a person is a mixed question of law and fact." State v. Harrington, 167
Wash. 2d 656, 662, 222 P.3d 92(2009). "The rule in Washington is that challenged

findings entered after a suppression hearing that are supported by substantial

evidence are binding, and, where the findings are unchallenged, they are verities

on appeal." State v. O'Neill, 148 Wash. 2d 564, 571, 62 P.3d 489(2003).

                Under article!, section 7[of the Washington Constitution], a
        person is seized "'only when, by means of physical force or a show
        of authority,' "his or her freedom of movement is restrained and a
        reasonable person would not have believed he or she is (1)free to
        leave, given all the circumstances, State v. Young, 135 Wash. 2d 498,
        510, 957 P.2d 681 (1998)(quoting State v. Stroud, 30 Wash. App.
392, 394-95,634 P.2d 316(1981) and citing United States v.
        Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870,64 L. Ed. 2d 497
        (1980)), or(2)free to otherwise decline an officer's request and
        terminate the encounter, see Florida v. Bostick, 501 U.S. 429, 436,
        111 S. Ct. 2382, 115 L. Ed. 2d 389(1991);[State v.1 Thorn, 129
        Wn.2d [347,] 352[, 917 P.2d 108 (1996), overruled on other
        grounds by State v. O'Neill, 148 Wash. 2d at 571]. The standard is ...
        "a purely objective one, looking to the actions of the law
        enforcement officer." Young, 135 Wash. 2d at 501 (emphasis added).

O'Neill, 148 Wash. 2d at 574. "[T]he 'reasonable person' test presupposes an

innocent person."' Bostick, 501 U.S. at 438.

        The defendant "bears the burden of proving a seizure occurred in violation

of article 1, section 7." Harrington, 167 Wash. 2d at 664; accord O'Neill, 148 Wash. 2d

at 574.




        I The Constitution does not require the utilization of an objective "reasonable criminal"
test.


                                                6
No. 75410-6-1/7


              Our cases make it clear that a seizure does not occur simply
      because a police officer approaches an individual and asks a few
      questions. So long as a reasonable person would feel free "to
      disregard the police and go about his business," California v. Hodari
      D., 499 U.S. 621, 628[, 111 S. Ct. 1547, 113 L. Ed. 2d 690](1991),
      the encounter is consensual and no reasonable suspicion is
      required. The encounter will not trigger Fourth Amendment scrutiny
      unless it loses its consensual nature. The Court made precisely this
      point in Terry v. Ohio, 392 U.S. 1, 19, n.16[, 88 S. Ct. 1868,20 L.
      Ed. 2d 889](1968): "Obviously, not all personal intercourse between
      policemen and citizens involves 'seizures' of persons. Only when
      the officer, by means of physical force or show of authority, has in
      some way restrained the liberty of a citizen may we conclude that a
      'seizure' has occurred."

Bostick, 501 U.S. at 434.

       Previous Washington cases adopted the Mendenhall test of a seizure to

analyze a disturbance of a person's private affairs under article 1, section 7:

      "A person is 'seized' within the meaning of the Fourth Amendment
      only when, by means of physical force or a show of authority, his
      freedom of movement is restrained. ... There is a 'seizure' when,
      in view of all the circumstances surrounding the incident, a
      reasonable person would have believed that he was not free to
      leave."

      State v. Stroud, 30 Wash. App. 392, 394-95,634 P.2d 316(1981)
      (footnote omitted)(citing United States v. Mendenhall, 446 U.S.
544, 554, 100 S. Ct. 1870,64 L. Ed. 2d 497(1980)), review denied,
      96 Wash. 2d 1025 (1982); accord State v. Thorn, 129 Wash. 2d 347, 351-
      52, 917 P.2d 108(1996).

             Washington search and seizure law stemming from Terry
       and proceeding through Mendenhall is well-established.

Young, 135 Wash. 2d at 510.

       In Young, our Supreme Court confirmed that Mendenhall's approach to

Fourth Amendment "seizure" analysis remains applicable to article!, section 7

"seizure" analysis.




                                         7
No. 75410-6-1/8


         "Examples of circumstance that might indicate a seizure, even
         where the person did not attempt to leave, would be the threatening
         presence of several officers, the display of a weapon by an officer,
         some physical touching of the person of the citizen, or the use of
         language or tone of voice indicating that compliance with the
         officer's request might be compelled.. .. In the absence of some
         such evidence, otherwise inoffensive contact between a member of
         the public and the police cannot, as a matter of law, amount to a
         seizure of that person."

Young, 135 Wash. 2d at 512 (alteration in original)(quoting Mendenhall, 446 U.S. at

554-55). Our Supreme Court continues to apply the Mendenhall formulation to

state constitutional seizure analysis, see, e.g., Harrington, 167 Wash. 2d at 664;

State v. Rankin, 151 Wash. 2d 689, 695, 92 P.3d 202(2004); O'Neill, 148 Wash. 2d at

574, as does this court. See, e.g., State v. Mote, 129 Wash. App. 276, 282-83, 120
P.3d 596 (2005).



         Butler first contends that the trial court erred by denying his motion to

suppress because his encounters with the police constituted one coordinated

action and he was unlawfully seized by Officer Allen when he was commanded to

stop leaving the scene near the traffic stop of the truck. This contention has

merit.

                                            1

         As an initial matter, we note that the case before us does not involve a

seizure arising from officer safety concerns. State v. Flores, 186 Wash. 2d 506, 379
P.3d 104 (2016), is instructive.

         In that case, our Supreme Court addressed whether police officers

"making a lawful arrest may seize a companion of the arrestee in the absence of



                                           8
No. 75410-6-1/9


reasonable suspicion to independently justify a Terry stop of the companion."

Flores, 186 Wash. 2d at 509 (footnote omitted). At the suppression hearing therein,

the law enforcement officers testified that they had seized Flores because, even

though they did not suspect Flores of criminal activity, "they were concerned that

Flores posed a threat to their safety because of 'his association and close

proximity to Powell within a few minutes of a report of Powell pointing a gun at

someone's head." Flores, 186 Wash. 2d at 510.

      The Supreme Court began its analysis by discussing two of its decisions

wherein individuals had been seized due to officer safety concerns, State v.

Mendez, 137 Wash. 2d 208, 970 P.2d 722(1999), and State v. Parker, 139 Wash. 2d
486, 987 P.2d 73(1999). See Flores, 186 Wash. 2d at 519-20. Notwithstanding

that the decisions involved passengers in stopped vehicles, rather than

pedestrians, the Flores court reasoned that,

      the court in Mendez and Parker was not concerned with the
      mobility of the vehicle, but with the threat that companions in the
      vehicle—those who are close in proximity to the subject of the
      stop—pose to officers. In Mendez, we described our test as
      "predicated specifically on safety concerns," 137 Wash. 2d at 220, and
      in Parker we noted that "the search incident to arrest exception
      functions primarily to achieve [officer safety]," 139 Wash. 2d at 499.
      Because the analysis in Mendez and Parker centered on safety
      concerns rather than the location of the stop, it should not be
      restricted to traffic stops, but is equally applicable in cases like this
      one where an arrestee is accompanied by companions at the time
      of the arrest.
             This conclusion is common sense, as the potential danger at
      an arrest scene does not turn on whether people are sitting
      together in a car or walking side by side on a sidewalk.

Flores, 186 Wash. 2d at 519. The court thus held that "where officers have an

objective rationale predicated on safety concerns to seize a companion to secure



                                        -9
No. 75410-6-1/10


the scene of the arrest, article 1, section 7 of the Washington State Constitution

allows for the seizure, so long as it remains reasonable in scope and duration."

Flores, 186 Wash. 2d at 509.2 The "objective rationale" must be predicated

"specifically" on safety concerns, Flores, 186 Wash. 2d at 527, not on the officer's

desire to investigate. Id. at 523.

         Here, the State did not argue its case against Butler as one involving

officer safety concerns. Indeed, no police testimony reflected concern for officer

safety during the officers' various exchanges with Butler. More to the point, the

trial court's factual findings are devoid of any indication that officer safety was at

issue.

         Accordingly, this is not an officer safety case and Flores does not apply.

                                                2

         The question to resolve is whether Butler was unlawfully seized by Officer

Allen when he was commanded to stop near the scene of the traffic stop of the

truck in which he was not a passenger. We answer in the affirmative.

         As a preliminary matter, when Butler left the vehicle in which he was a

passenger, he was constitutionally indistinguishable from a pedestrian. O'Neill,
148 Wash. 2d at 579; State v. Knox, 86 Wash. App. 831, 840, 939 P.2d 710 (1997),

overruled on other grounds by O'Neill. The record reflects that the passenger

vehicle had voluntarily pulled over to the side of the road ahead of the truck that

had been directed to pull over by Officer Allen. Officer Allen did not intend to



        2 On the other hand, when "the stop is for investigative purposes, we require officers to
meet the Terry standard of individualized, reasonable, articulable suspicion." Flores, 186 Wash. 2d
at 520.


                                             -10-
No. 75410-6-1/11


cause the passenger vehicle to pull over to the side of the road when he initiated

his traffic stop of the truck, and he had no factual basis to justify doing so if he

had so intended. Therefore, the vehicle from which Butler emerged was

functionally equivalent to a car lawfully parked on the side of the road. It was not,

at the time it came to rest, subject to Officer Allen's control. Consequently, when

Butler left the vehicle, he did so as a pedestrian.

       The parties do not dispute—and the trial court herein found—that Butler

was seized by Officer Allen when Officer Allen commanded him to stop. Indeed,

when Officer Allen commanded Butler to stop leaving the scene, Officer Allen's

actions constituted "the use of language or tone of voice indicating that

compliance. . . might be compelled." Mendenhall, 446 U.S. at 554; Young, 135
Wash. 2d at 512. A reasonable, innocent person would not feel free to leave the

scene or disregard Officer Allen's command. Accordingly, Butler was seized by

Officer Allen.

                                           3

       We next turn to whether Officer Allen had sufficient grounds to justify a

Terry stop of Butler. We conclude that he did not.

       Absent officer safety concerns, article I, section 7 precludes police from

asking vehicle passengers to remain at the scene of a vehicle stop, unless the

requirements of a Terry stop are met. Mendez, 137 Wash. 2d at 220-22. The police

seize such a passenger when, after the passenger leaves the vehicle and begins

to walk away, the police order the passenger to remain. Mendez, 137 Wash. 2d at

222-23.
No. 75410-6-1/12


              To justify a Terry stop under the Fourth Amendment and
      article I, section 7, a police officer must be able to "point to specific
      and articulable facts which, taken together with rational inferences
      from those facts, reasonably warrant that intrusion." Terry v. Ohio,
      392 U.S. 1,21, 88 S. Ct. 1868,20 L. Ed. 2d 889(1968); State v.
      Armenta, 134 Wash. 2d 1, 20, 948 P.2d 1280(1997). The level of
      articulable suspicion necessary to support an investigative
      detention is "a substantial possibility that criminal conduct has
      occurred or is about to occur." State v. Kennedy, 107 Wash. 2d 1, 6,
      726 P.2d 445 (1986).

Mendez, 137 Wash. 2d at 223.

      "[F]light alone may not be enough to justify a Terry stop." Mendez, 137
Wash. 2d at 224.

      Although "[f]light is an element of probable cause," State v. Baxter,
      68 Wash. 2d 416, 421-22,413 P.2d 638 (1966),"a suspect's leaving
      at the time that a police cruiser arrives does not necessarily lead to
      the conclusion that it is reasonable to suspect that person of a
      crime." State v. Larson, 93 Wn.2d 638,645, 611 P.2d 771 (1980).
      See State v. Thompson,93 Wn.2d 838, 841,613 P.2d 525(1980)
      (hurried walking away without even looking back not enough to
      create reasonable suspicion of criminal conduct); State v. Walker,
      66 Wash. App. 622, 629, 834 P.2d 41(1992)("flight alone" not
      enough to justify Terry stop).

Mendez, 137 Wash. 2d at 224 n.6.

       As indicated, Officer Allen testified that he had issued his command to

Butler in reliance on his observation that Butler was leaving the scene near to

where he had initiated a traffic stop on the truck.

       But Officer Allen did not testify to any additional facts to justify his

command to Butler. He acknowledged that he did not recognize Butler. He also

knew that Butler had been a passenger, rather than the driver, of the vehicle from

which he had emerged. He had no reason to believe that Butler, as a passenger,




                                         - 12 -
No. 75410-6-1/13


had engaged in or was about to engage in any criminal activity. Therefore,

Officer Allen lacked a lawful basis to seize Butler.

         The trial court correctly ruled that Butler was unlawfully seized by Officer

Allen.



         The next question is whether Butler remained unlawfully seized during the

period of time from his seizure by Officer Allen to his encounter with Officer

Oates. This requires us to analyze whether Butler's encounters with Officers

Allen and Oates were a part of a single investigative transaction or were two

separate transactions.

         For this inquiry we are mindful that, when an individual has been

unlawfully seized, Inio subsequent events or circumstances can retroactively

justify [the] stop." State v. Z.U.E., 178 Wash. App. 769, 780, 315 P.3d 1158(2014)

(citing Mendez, 137 Wash. 2d at 224), affd, 183 Wash. 2d 610, 352 P.3d 796 (2015).3

         During the suppression hearing, Officer Allen and Officer Oates testified to

their efforts in attempting to apprehend Butler. Officer Allen testified:

         Q.      Did you have any other contact with the male passenger?
         A.      Mr. Butler or --
         Q.      Mr. Butler.
         A.      Yes.
         Q.      And when was that?
         A.      During the investigation of the hit-and-run, as I was getting
                 more investigation I saw him walking out of the woods,
                 probably about a half a block down. I saw him look toward us

         3 Accord Rios v. United States, 364 U.S. 253, 261-62, 80 S. Ct. 1431,4 L. Ed. 2d 1688
(1960)("If, therefore, the arrest occurred when the officers took their positions at the doors of the
taxicab, then nothing that happened thereafter could make that arrest lawful, or justify a search as
its incident"); Henry v. United States, 361 U.S. 98, 103, 80 S. Ct. 168,4 L. Ed. 2d 134(1959)
("The fact that afterwards contraband was discovered is not enough. An arrest is not justified by
what the subsequent search discloses.").


                                               -13-
No. 75410-6-1/14


              and just casually walk across the street. 1 broadcast over the
              radio that he was walking out of the woods, and Officer
              Oates and Officer Farley went and contacted him for me.

(Emphasis added.)

      Officer Oates testified:

      Q.      And do you recall an incident involving Mr. Kenneth Butler?
      A.      Yes, sir.
      Q.      And what was your first -- any information related to that
              call?
      A.      I heard that there was some type of a hit-and-run collision,
              which is something that I typically wouldn't respond to
              myself, but I heard officer-- or somebody put on the radio
              that some subjects fled and one of them had a warrant.
      Q.      And so what did you do in that situation?
      A.      Well, then I started to put myself en route, to go to potentially
              do a dog deployment.
      Q.      And when you arrived near the scene, what did you see?
      A.      Officer Allen was dealing with the collision, and he just said,
              hey, the one suspect with the warrant fled into the woods,
              which was fairly close by the fire department. And so we
              didn't have any type of containment so we thought, well,
              welljust instead of deploying the dog -- 1 didn't have
              anybody to run with me, so instead of deploying the dog we
              thought we'djust drive around looking for the suspect.

      Q.     And at this time, did you have a description at all of the
             person you were looking for?
      A.     We just knew it was a white male and he was wearing a gray
             jacket and 1 think there was, like -- had a red stripe.
      Q.     Did you eventually observe somebody matching that
             description?
      A.     Yeah. As we were just driving around 1 noticed -- in one of
             the neighborhoods just south of the collision 1 noticed the
             subject walking up to a house, wearing a gray jacket.

(Emphasis added.)4


      4Officer Farley, another officer involved in Butler's apprehension, testified:
      Q.      And what was your first involvement or information that you heard about
              that call or that case?
      A.      I heard Officer Allen, I believe, call out with a suspicious complaint. I
              don't think he understood quite what was going on yet. It was up north,



                                           -14-
No. 75410-6-1/15


       The testimony supports that the actions taken by Officer Oates were part

of a coordinated police action in response to Officer Allen's desire to apprehend

Butler. This supports that the encounter between Butler and law enforcement

was a single investigative transaction. If the officers' actions formed a single

transaction, Butler remained unlawfully seized and,"[o]bviously, once an

individual is 'seized,' no subsequent events or circumstances can retroactively

justify the 'seizure." Mendez, 137 Wash. 2d at 224 (quoting State v. Stinnett, 104
Nev. 398, 760 P.2d 124, 126 (1988)). Thus, viewing the circumstances as one

single event, it is plain that Butler was unlawfully seized and his motion to

suppress should have been granted.



       However, the trial court concluded that Officer Allen's and Officer Oates's

contact with Butler were two separate encounters. This was so, the trial court

surmised, because, when Butler disregarded Officer Allen's command to stop

and was not pursued by Allen, Butler's unlawful seizure ended. Therefore, the

trial court concluded, Butler was not still unlawfully seized at the time that Officer

Oates first contacted him.


              like, around 108th, I believe, and Schultes Road. He at that time said—
              you know, I don't remember his exact words, but somebody had fled
              from a vehicle. I started floating up that way. I was down south. I heard
              him say that a male had fled. He gave a description, and then I believe
              he put out that he was told or thought that the male had warrants for his
              arrest.
       Q.     Do you know how Officer Allen acquired that information?
       A.     I do not.
       Q.     Okay. Did you know any information about what had led up to the
              incident leading up to this call about a male fleeing?
       A.     No, I did not.

(Emphasis added.)


                                           - 15-
No. 75410-6-1/16


        In support of its ruling, the trial court relied on Justice Fairhurst's

concurrence in Rankin. Therein, Justice Fairhurst stated, in pertinent part:

       If a passenger leaves the car and the location, the seizure ends. If
       the passenger stays, the seizure continues. If the reasonable
       passenger would not feel free to leave when asked for
       identification, he has effectively been seized, even if he was not
       seized at the time the vehicle was stopped. If the passenger were
       to leave the vehicle, the seizure would end, but if the officer asks
       the passenger to return to the car, the passenger is again seized.

Rankin, 151 Wn.2d at 703(Fairhurst, J., concurring). Significantly, no other

justice joined in this concurrence and the majority opinion in Rankin did not

address the analysis.

       The analysis set forth in Justice Fairhurst's concurrence aligns with a

Fourth Amendment seizure principle announced by the United States Supreme

Court in Hodari D., 499 U.S. 621. In Hodari D., the Court held that a subject is

not seized when the subject does not submit to an officer's show of authority.
499 U.S. at 626-28.

        In Young, however, our Supreme Court rejected the application of the

"subjective" Hodari D. test to seizure analysis under article 1, section 7. The

Washington Constitution, the Young court announced, requires application of a

purely objective standard, 135 Wash. 2d at 509-11,focusing not on whether the

suspect subjectively perceived that he or she was being ordered to restrict his or

her movements but, rather, on whether the officer's words and actions would

have conveyed that meaning to a reasonable person. 135 Wash. 2d at 506.5



        5"The 'purely objective' standard articulated in young rejected the Fourth Amendment
seizure test, which contains a subjective element. See California v. Hodari D., 499 U.S. 621, 626,
111 S. Ct. 1547, 113 L. Ed. 2d 690(1991)." Harrington, 167 Wash. 2d at 663 n.3.


                                             -16-
No. 75410-6-1/17


       Our Supreme Court's rejection in Young of the "subjective" Hodari D. test

is at odds with the rationale underlying Justice Fairhurst's concurrence in Rankin.

Indeed, a seizure analysis focusing on whether the subject actually submitted to

the police show of authority is an inquiry into the subjective mindset of the

subject, an approach seemingly foreclosed by Young.

       Nevertheless, it is so that the trial court herein relied on Justice Fairhurst's

Rankin concurrence to conclude that Butler's seizure had ended when he "was

not pursued and was no longer in the presence of any member of law

enforcement." It is also so that our Supreme Court has yet to explicitly announce

when an unlawful seizure ends for the purpose of article 1, section 7 seizure

analysis.

       Thus, it is prudent for us to also analyze Officer Oates's interaction with

Butler as if Butler's initial seizure by Officer Allen had ended prior to Officer

Oates's contact with him.

                                           E

       Foreseeing this necessity in his appellate briefing, Butler contends that,

even if his encounters with the police constituted two separate contacts, the trial

court erred by denying his suppression motion because he was also unlawfully

seized by Officer Oates. This contention has merit.

                                           1

       We must first determine whether (and when) Officer Oates's actions

constituted a seizure.

       Again,



                                        -17-
No. 75410-6-1/18


              "Under article 1, section 7, a person is seized "'only when, by
       means of physical force or a show of authority,'" his or her freedom
       of movement is restrained and a reasonable person would not have
       believed he or she is (1)free to leave, given all the circumstances,
       State v. Young, 135 Wash. 2d 498, 510, 957 P.2d 681 (1998)(quoting
       State v. Stroud, 30 Wash. App. 392, 394-95,634 P.2d 316(1981) and
       citing United States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct.
       1870,64 L. Ed. 2d 497(1980)), or(2)free to otherwise decline an
       officer's request and terminate the encounter, see Florida v.
       Bostick, 501 U.S. 429, 436, 111 S. Ct. 2382, 115 L. Ed. 2d 389
       (1991);[State v.1Thorn, 129 Wn.2d [347,] 352[, 917 P.2d 108
       (1996), overruled on other grounds by State v. O'Neill, 148 Wash. 2d
       at 571]. The standard is. . ."a purely objective one, looking to the
       actions of the law enforcement officer." Young 135 Wash. 2d at 501
       (emphasis added).

O'Neill, 148 Wash. 2d at 574. "The 'reasonable person' test presupposes an

innocent person." Bostick, 501 U.S. at 438.6

        In determining whether Butler was seized by Officer Oates, we must

consider whether, in the totality of the circumstances, a reasonable, innocent

person would have felt free to leave the scene or otherwise decline Officer

Oates's directive to come and talk with him. The "totality of the circumstances"

approach mandated by case law requires that we view the situation in light of the

circumstances of Butler's minutes-old encounter with Officer Allen. These

circumstances were unquestionably part of the totality of the circumstances on

the minds of both Butler and Officer Oates at the time they first became aware of

one another's presence.

        Taken in its totality, the circumstances herein would cause a reasonable,

innocent person to believe that ignoring the officer's words or leaving the scene


        6 "This 'reasonable person' standard. . . ensures that the scope of Fourth Amendment
protection does not vary with the state of mind of the particular individual being approached."
Bostick, 501 U.S. at 438 (quoting Michiqan v. Chesternut, 486 U.S. 567, 574, 108 S. Ct. 1975,
100 L. Ed. 2d 565 (1988)).


                                             - 18-
No. 75410-6-1/19


of the encounter were not viable options. A reasonable, innocent person in

Butler's position would know that he had—only minutes before—acted in lawful

disregard of an officer's unlawful command to stop. The appearance of Officer

Oates and the tracking dog would not appear to be a mere coincidence to a

reasonable, innocent person. Instead, an objective viewer would conclude that

the disregard of the first officer's command had led directly to the appearance of

the second officer and the tracking dog. The officer's action in stepping from his

vehicle and his verbalization of the words, "[H]ey, come talk to me, buddy," would

not—objectively viewed—appear to be idle social prattle.7

        To the contrary, under the prevailing circumstances, a reasonable,

innocent person would believe that his confrontation with the police was

escalating and that standing on his rights again might bear injurious

consequences. Indeed, a reasonable, innocent person would be aware that

tracking dogs are trained to pursue people who ignore police commands to stop

and that such a police dog has the very real capacity to cause such a person

physical harm.

        In light of Butler's earlier encounter with law enforcement and the

circumstances unfolding before him, a reasonable, innocent person would feel as

if he were being pursued in response to ignoring Officer Allen's earlier command

to stop. A reasonable, innocent person would recall Officer Allen visibly tracking

his movements even after he walked away, would know that police officers have


         7 The trial court found that Officer Oates was in his patrol car at the time that he yelled
out to Butler. This finding is not supported by the record. During the suppression hearing, Officer
Oates testified that "I got out of my vehicle" in response to a prosecutor's question regarding how
he made contact with Butler.


                                              -19-
No. 75410-6-1/20


the ability to communicate with one another other via radio, and would conclude

that it was no coincidence that he was approached by another officer while he

was on the porch of a nearby house, minutes after he had disregarded the first

police officer's command.8 Indeed, at that point, a reasonable, innocent person

would deduce that the officer was specifically searching for him.

        At that moment, a reasonable, innocent person would not feel free to

leave or to disregard the officer's directive. Accordingly, Butler was, at that time,

seized by Officer Oates.8

                                                2

        The next question is whether Officer Oates's seizure of Butler was lawful.

The State contends that Officer Oates had a lawful basis on which to detain

Butler because, pursuant to the fellow officer rule, Officer Oates could benefit

from information obtained by Officer Allen to justify the later investigative

detention of Butler. The State is mistaken.

        The fellow officer rule

        "provides that an arresting officer who does not personally possess
        sufficient information to constitute probable cause may still make a
        warrantless arrest if(1) he acts upon the direction or as a result of a
        communication from a fellow officer, and (2)the police, as a whole,
        possess sufficient information to constitute probable cause."

        8 The  ownership of the home at issue is not established in the record.
        9 The  trial court found that Officer Oates's interaction with Butler amounted to a social
contact, rather than an investigative detention. We disagree. A social contact rests "someplace
between an officer's saying 'hello' to a stranger on the street and, at the other end of the
spectrum, an investigative detention (i.e., Terry stop)." Harrington, 167 Wash. 2d at 664 (citing
Terry, 392 U.S. 1). "The term 'social contact' does not suggest an investigative component."
Harrington, 167 Wash. 2d at 664.
         Here, Officer Oates had been alerted to Butler's description and possible outstanding
arrest warrant. Indeed, Officer Oates was searching for Butler. The purpose of Officer Oates's
interaction with Butler was not to greet a stranger on the street but, rather, was to detain a
suspect as part of an ongoing police investigation. This was not a social contact.



                                              -20-
No. 75410-6-1/21



State v. Maesse, 29 Wash. App. 642, 646-47, 629 P.2d 1349(1981)(quoting

People v. Baca,600 P.2d 770, 771 (1979)). We have previously analyzed the

fellow officer rule in determining the propriety of a Terry stop. See, e.g., State v.

O'Cain, 108 Wash. App. 542, 548-51, 31 P.3d 733(2001).10

       Here, the State relies on the fellow officer rule to justify Officer Oates's

reliance on Officer Allen's knowledge of Butler's actions in order to justify Officer

Oates's seizure of Butler. Yet, at the same time, the State argues that Butler's

interactions with Officers Allen and Oates constituted two separate police

encounters. The State's arguments are irreconcilable.

       The fellow officer rule allows for the use of "the information possessed by

the police as a whole when they are acting in concert." Maesse, 29 Wn. App. at

647(emphasis added). Thus, to accept the State's invocation of the fellow

officer rule, we must conclude that the officers in question were acting in concert.

But, if they were acting in concert, their interaction with Butler could not, of

course, constitute two independent police contacts.

       Conversely, if Officers Allen and Oates were acting independently of each

other, then they were not acting in concert and the fellow officer rule does not

apply. Accordingly, the trial court's ruling that these were two separate

encounters forecloses resort to the fellow officer rule.

       Thus, in the "two separate encounters" scenario, Officer Oates's decision

to seize Butler must be justified by information premised solely on his own first-

        10 "The United States Supreme Court applied these same principles to a Terry stop in
United States v. Hensley, 469 U.S. 221, 105 S. Ct. 675, 83 L. Ed. 2d 604(1985)." O'Cain, 108
Wash. App. at 551.


                                            - 21 -
No. 75410-6-1/22


hand knowledge. The State is thus left to defend Officer Oates's seizure of

Butler by citing information acquired solely by Officer Oates's own observations.

       Officer Oates's first-hand knowledge of Butler at the time of the seizure

was as follows: a person unknown to him in a jacket was standing on the porch

of a home about to knock on an entry door.

       Nothing of which Officer Oates had first-hand knowledge justified a belief

that Butler had engaged in or was about to engage in criminality. Officer Oates

did not have a lawful basis to seize Butler.

                                          3

       And why not one final nail in the State's analytical coffin? Even if Officer

Oates was afforded the benefit of the fellow officer rule, the information given to

him by Officer Allen was insufficient to justify Butler's seizure.

       Officer Allen learned of a possible warrant for Butler's arrest from the

driver of the vehicle in which Butler had been a passenger. However, Officer

Allen acknowledged at the suppression hearing that the information regarding

Butler's outstanding arrest warrant was speculative.

       Q.     When you spoke to the driver of the passenger vehicle, he
              told you that he didn't really know the passengers in his
              vehicle; is that correct?
       A.     Correct.
       Q.     That he had just met them; correct?
       A.     Correct.
       Q.     And he only knew the male as going by John; is that correct?
       A.     Yes.
       Q.     So in terms of any information that the driver of the
              passenger vehicle would have about warrants, he'sjust
              purely speculating?
       A.     Yes.

(Emphasis added.)


                                        - 22 -
No. 75410-6-1/23


       An investigative detention is permissible only when the officer "has a

reasonable suspicion, grounded in specific and articulable facts, that the person

stopped has been or is about to be involved in a crime." State v. Acrey, 148
Wash. 2d 738, 747,64 P.3d 594(2003). Such a detention cannot be predicated

upon speculation or "mere hunches." State v. Doughty, 170 Wash. 2d 57, 63, 239

P.3d 573(2010); accord Larson, 93 Wash. 2d at 643; see also State v. Fuentes,

183 Wash. 2d 149, 161, 352 P.3d 152(2015)("An officer's hunch does not justify a

stop."); State v. Gatewood, 163 Wash. 2d 534, 542, 182 P.3d 426(2008)("Officers

seized Gatewood to conduct a speculative criminal investigation. Our

constitution protects against such warrantless seizures and requires more for a

Terry stop.").

       Officer Allen testified that he knew that the information he had received

from the car's driver was nothing more than speculation. In other words, it was a

hunch. If it was nothing more than speculation when Officer Allen heard it, then it

was nothing more than speculation when he repeated it into the police radio.

Thus, it was nothing more than speculation when Officer Oates heard it on the

radio. And it remained nothing more than speculation when Officer Oates acted

upon it by seizing Butler. For this reason also, the seizure was unlawful.

                                         III

       Regardless of whether Butler's encounters with the police constituted one

transaction or two separate contacts, Butler was unlawfully seized. Under either

analysis, his suppression motion should have been granted. Accordingly, we




                                       -23-
No. 75410-6-1/24


reverse both the trial court's order denying the suppression motion and the

judgment of guilt entered against Butler."

       Reversed.

                                                 m).
We concur:



   //1,J




        11 Given our resolution of this matter, we need not address Butler's remaining
contentions.


                                             -24-